Citation Nr: 0833537	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear otitis 
media, sclerosing mastoiditis.

2. Entitlement to service connection for head and neck 
injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from residuals 
of otitis media sclerosing mastoiditis of the right ear, as 
well as, residuals of a head and neck injury, which had their 
origins in active service.  He reports that he received 
treatment during service for infections in his ears, 
accompanied by perforation.  The veteran also reports that 
his head and neck injury occurred during a field training 
exercise in 1957 at Camp Pendelton, California, when a humvee 
slammed against his head, causing a rifle to be forced into 
the left side of his neck.  

The April 2008 Supplemental Statement of the Case (SSOC) 
indicates that a VA medical examination occurred on November 
25, 2007, however, the claims file does not contain a report 
of the aforementioned VA medical examination.  Given that the 
RO's denial of the veteran's current claims was based at 
least in part upon evidence of a VA medical examination dated 
November 25, 2007, the Board will remand the case so that the 
RO may attempt to obtain these records. 

In addition, the Board observes that the last medical 
treatment record of evidence is dated November 2006.  While 
it is not clear if the veteran has received other medical 
treatment subsequent to November 2006, since the case is 
being remanded, the veteran should be contacted in this 
regard and any medical records of pertinence identified by 
the veteran should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for complaints related to his right 
ear, head or neck since November 2006.  
Take all appropriate action necessary to 
obtain any identified records.   

2.  Obtain a report of the VA medical 
examination conducted on November 25, 
2007.  If that report is unavailable, the 
veteran should be scheduled for an 
appropriate VA examination(s) to 
determine the current nature and likely 
etiology of the claimed right ear and 
head and neck conditions. 

The claims file must be made available to 
the examiner(s) for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report.

Based on the examination and review of 
the record, the examiner(s) is requested 
to provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current head and 
neck or right ear condition had their 
onset during active service or are 
related to any in-service disease or 
injury.

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




